Heap, J.,
dissenting:
At common law the carrier was relieved from the obligation to deliver goods to the consignee, if they were taken from him by valid legal process. But the burden was upon the carrier, at his peril, to see that the process was warranted by the authority to which both shipper and carrier must submit.
When our legislature, by the Act of September 24,1866, P. L. 1867, 1363, made bills of lading negotiable, it still recognized the common-law duty of the carrier, because in sec. 6 it provided, “that so much of this act as forbids the delivery of property except on surrender, etc., of the bill of lading shall not apply to property replevied or removed by operation of law.”
By 1874 the business of common carriers here had so tremendously outgrown the proportions contemplated by the common law, that the burden of the rule stated must have become so onerous as to invite legislative relief. Accordingly the Act of June 13, 1874, P. L. 285, provided in sec. 2 “That where goods shall be taken from *654the possession of any carrier by writ of attachment .... or other legal process, such carrier shall not be liable therefor to the owner .... saving and reserving to such owner &c. all legal remedies for the recovery of said goods from any person unlawfully detaining the samé, or for the recovery of damages against any person unlawfully taking the same.”
Now if the burden of the carrier was to remain as at common law,, there was no occasion for the enactment quoted. It would mean nothing, and the majority opinion gives it neither force nor significance. The case is treated as if the act had never been passed.
I concede that the carrier,' even since the act of 1874, could not safely deliver goods to a stranger with a forged paper, on his mere assertion that it was a writ. Nor upon a genuine writ, issued by a court that had no jurisdiction over such matters, as for example a writ of replevin issued by an orphans’ court. But here we have the goods taken by a duly elected constable, armed with a genuine writ issued by a magistrate to whom jurisdiction is given by statute to attach property in the custody of a carrier; True the writ was not made returnable as the act requires, and this is the ground on which our judgment is rested. If it had been the carrier would have been justified, even at common, law, in surrendering the property. If because there was this irregularity in the writ, the act of 1874 does not relieve the carrier, I repeat I can see no reason for its enactment.
I would therefore reverse the judgment and compel the plaintiff to recover his property or his damages from the persons respectively made liable by the act of 1874.
Morrison and Porter, JJ., concur in this dissent.